Exhibit 10.1
 


 

  100 Pier 1 Place    Fort Worth, TX 76102        PO Box 961020    Fort Worth,
TX 76161-0020        P 817.252.8000    pier1.com        [logo.jpg] 

 
December 29, 2017






Nancy A. Walsh
366 Pine Brooks Road
Bedford, NY 10506




Via electronic mail


Dear Nancy,




This letter confirms the offer of employment with Pier 1 Services Company, a
subsidiary of Pier 1 Imports, Inc. (the "Company"), for the position of
Executive Vice President and CFO in Fort Worth, Texas, effective January 25,
2018 pursuant to the terms of the attached Employment Term Sheet. The position
reports to the President and Chief Executive Officer at a starting base salary
of $575,000 per year ($22,115.38 bi-weekly); in each case subject to required
withholdings for applicable taxes and voluntary pay deductions.


This offer of employment is contingent upon the completion, receipt and review
of all references and background checks currently underway, each subject to the
Company's approval.


You represent and warrant to the Company that (a) as of your start date with
Pier 1 Imports, you are not subject to any obligation, written or oral,
containing any non-competition provision or any other restriction that would
result in any restriction on your ability to accept and perform this or any
other position with the Company or any of its affiliates and (b) you are not (i)
a member of any board of directors, board of trustees or similar governing body
of any for-profit, non-profit or not-for-profit entity, or (ii) a party to any
agreement, written or oral, with any entity under which you would receive
remuneration for your services, except as disclosed to and approved by the
Company in advance of your start date. You agree that you will not (A) become a
member of any board or body described in clause (b)(i) of the preceding sentence
or (B) become a party to any agreement described in clause (b)(ii) of the
preceding sentence, in each case without the prior written consent of the
Company, such consent not to be unreasonably withheld. Further, you agree you
will not disclose or use, in violation of any obligation of confidentiality, any
information that you acquired as a result of any previous employment or
otherwise.  Based on the foregoing, you represent and warrant to the Company
that you are not required to obtain a release from your current employer, the
Bon-Ton Stores, Inc., by which the Bon-Ton Stores, Inc. releases you from any
non-compete provision to which you are or may be subject.


If this letter and the attached Employment Term Sheet correctly sets forth your
understanding of Pier 1 Imports' offer of employment, then please sign where
indicated below to acknowledge your acceptance and return a copy to me.


Sincerely,




/s/ Gregory S. Humenesky
Executive Vice President, Human Resources
Pier 1 Services Company
By Pier 1 Holdings, Inc., its managing trustee
 

--------------------------------------------------------------------------------


 
Agreed to:





/s/ Nancy A. Walsh    12/29/17    Nancy A. Walsh    Date   

 
 
 
cc: Alasdair James


--------------------------------------------------------------------------------

 
EMPLOYMENT TERM SHEET
FOR
NANCY WALSH


This term sheet summarizes the principal terms and conditions of the proposed
employment of Nancy A. Walsh (“Executive”) by Pier 1 Services Company.  This
offer of employment is also contingent upon completion, receipt and review of
all references and background checks currently underway.
Position
Executive Vice President, Chief Financial Officer
Office Location
Company Headquarters, Fort Worth, Texas
Duties and Reporting Relationships
Duties commensurate with position, reporting directly to President and Chief
Executive Officer.
Base Salary
$575,000 per year, subject to annual review by the Compensation Committee.
Sign on Bonus
$200,000 payable upon completion of 30 days of employment; subject to pro rata
clawback in the event Executive voluntarily leaves the Company or is terminated
for Cause (as defined in the Severance Agreement referenced below) within 12
months following commencement of employment.
Annual short-term incentives - initial year
 
Annual short-term incentives - subsequent years
Eligible beginning in fiscal year 2019, target bonus opportunity of 125% base
salary.
 
Participation in the Company’s annual cash incentive program at a level
commensurate with other senior officers – currently 75% of base salary.
Initial Time-Vesting Stock Award
One-time grant of restricted stock having a value equal to $750,000, granted
upon commencement of employment.  Number of shares to be determined based on
$750,000 value divided by the 30-day trailing average of the closing price of
Pier 1 Imports, Inc. common stock as of the employment start date.  Vests in
equal annual installments on each of the first three anniversaries of the grant
date, subject to Executive’s continued employment with the Company.
Future Equity Awards
 
Eligible for grants of stock awards in fiscal 2019 under the Company’s long-term
equity incentive program at a level commensurate with other senior officers.
 
For reference only, fiscal 2018 grants had equivalent value of 100% base salary
and were a combination of time-based and performance-based restricted shares
(40% time-based; 60% performance-based) with 2X target opportunity.





Page 1 of 2

--------------------------------------------------------------------------------

 
EMPLOYMENT TERM SHEET
FOR
NANCY WALSH
(cont’d)


Severance
The Company and Executive will enter into a Severance Agreement providing for 12
months of salary continuation in the event Executive’s employment with the
Company is terminated by the Company without Cause or by Executive for Good
Reason.
 
Pursuant to the Severance Agreement, among other items, you will be subject to
non-compete and employee non-solicitation provisions for a period of one year
following your termination of employment, and confidentiality and non-disclosure
provisions.
Group insurance plan
Managed health plan, long-term disability, dental insurance, accident insurance,
vision and life insurance, and a prescription drug plan.
 
Pier 1 will reimburse Executive for COBRA costs pending eligibility for Pier 1’s
welfare plans.
Stock purchase plan
Facilitates purchase of Pier 1 stock through contributions of up to 20% of
eligible compensation, plus Company matching contributions of 25% of amounts
contributed.
Deferred compensation plan
Includes Company matching contributions equal to 100% of the first 1% of
eligible compensation deferred and 50% of the next 4% of eligible compensation
deferred.
401(k) retirement plan
Includes Company matching contributions based on pre-tax contributions to the
plan equal to 100% of the first 1% of eligible compensation to the plan and 50%
of the next 4% of eligible compensation contributed to the plan.
Relocation
Relocation expenses for up to a one-year period following the date of hire in
accordance with the Company's standard relocation policy but excluding an
overall cap on such expenses. Additional details have been provided to you in
writing.
Vacation
5 weeks granted on first day of the fiscal year 2019.
 
2 floating holidays after 6 months continued employment.
Merchandise discount
25% discount on all Pier 1 Imports merchandise.



 
-END-
 
Page 2 of 2

